Mr. Justice Nelson
delivered the opinion of the court.
This is a writ of error to the Circuit Court of the United States for the Northern District of Illinois.
The suit in ejectment was brought by Mrs. Patton against Under-*576hill, in the court below, to recover possession of the south half of section 22, township 27 north, range 13 west.
Mr. B. C. Ooolc for plaintiff in error.
Mr. Conway Robinson for defendant in error.
All the questions in this case are disposed of in the cases of Little v. Herndon, 10 Wall. 26, and Long v. Patton, ante, 573.

Judgment affirmed.